IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40640
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TERRY WAYNE BRAXTON,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:99-CR-90-3
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Terry Wayne Braxton appeals his sentence following his

guilty-plea conviction for conspiracy to possess with intent to

distribute cocaine base.    He contends that the district court

erred in relying on the testimony of Nicole McBee with regard to

the amount of drugs she purchased from him in arriving at the

drug-quantity calculation.    Braxton contends that her testimony

was uncorroborated and unreliable.

     We have reviewed the record and the briefs on appeal and

conclude that the district court did not clearly err in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40640
                                -2-

calculating the quantity of drugs involved for sentencing

purposes.   United States v. Davis, 76 F.3d 82, 84 (5th Cir.

1996).   The district court was free to evaluate McBee’s testimony

and to make the credibility choice that it did.   Id. at 85.

     AFFIRMED.